Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 1 of 10




                   EXHIBIT 28
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 2 of 10




       Next Generation Of Exploit Kit Detection By Building
                     Simulated Obfuscators
                                            ∗
                           Tongbo Luo                                                    Xing Jin
                      Palo Alto Networks Inc                                    Palo Alto Networks Inc
                     4401 Great America Pkwy                                   4401 Great America Pkwy
                      Santa Clara, CA 95054                                     Santa Clara, CA 95054
                 tluo@paloaltonetworks.com                                 xijin@paloaltonetworks.com

ABSTRACT                                                            web attack. The earliest hack toolkit, named Mpack, was
Recently, drive-by downloads attacks have almost reached            available in the crimeware market in 2006. From then on,
epidemic levels, and exploit-kit is the propulsion to signify       exploit kits have become the most popular method for cyber-
the process of malware delivery. One of the key techniques          criminals to compromise hosts and to leverage those hosts
used by exploit-kit to avoid firewall detection is obfuscat-        for various methods of profit. Exploit kit can cost anywhere
ing malicious JavaScript program. There exists an engine            between free to thousands of dollars in underground market.
in each exploit kit, aka obfuscator, which transforms the           Typically, relatively unsophisticated kit may cost US$500
malicious code to obfuscated code.                                  per month. Licenses for advanced kits have been reported
   In this paper, we tracked and collected over 20000 obfus-        to cost as much as $10,000 per month. Currently, there are
cated JavaScript samples of 5 exploit kit families from 2014        70 different exploit kits in the wild that take advantage of
to 2016. This research is the first attempt to approach the         more than a hundred vulnerabilities [1].
problem from a different angle: reverse engineering the ob-            A key characteristic of an exploit kit is the heavily obfus-
fuscator from obfuscated samples. We leverage JavaScript            cation of their malicious JavaScript code. By virtue of the
normalization technique and hierarchical cluster algorithm          dynamic feature of JavaScript language (e.g. code within
to minimize the manual effort when reproducing the obfus-           an eval, dynamic type dependent object creation), exploit
cator. We utilize agglomerative approach to measure the             kit regularly changes the obfuscation techniques to evade
proper threshold to best classify samples by their obfusca-         detection and/or analysis. Therefore, the world of exploit
tor version and variant. We implement our design to cluster         kits is an ever-changing one, and if people happen to look
normalized samples, and illustrate the life cycle of obfuscator     away even just for one month, they will come back to find
version and variant for all 5 families. This is the first work      that almost everything has changed. This arguably makes
that depicts the timeline of exploit kit from the perspective       detection of exploit kits most pressing problem.
of the evolution of its obfuscator. We derive patterns on how          We observed that prior studies focused on extracting fea-
obfuscator evolved and tend to predict the next obfuscator          tures (e.g. static characteristics [2, 3, 4], dynamic behaviors
variation. We share our research with the larger security           [5, 6] or a combination of both of them [7] ) to separate
community through open source the project release, aiming           benign and malicious JavaScript code. They usually lever-
to provide better protection of the cyber-world1 .                  aged machine learning algorithms to train a model based on
                                                                    these features on huge sample set, and adopt the model to
                                                                    classify a sample to either malicious or benign. Till recently,
Keywords                                                            security researchers proposed approaches to detect the vari-
Exploit Kit, JavaScript Obfuscation, JavaScript Normaliza-          ant of an existing exploit kit samples [8, 9, 10]. We have
tion, Obfuscator                                                    seen lots of articles or blogs [11, 12, 13, 14] that share their
                                                                    analysis on the obfuscation techniques, but they only focus
1.   INTRODUCTION                                                   on analyzing the specific techniques utilized by the exploit
                                                                    kits.
  The cyber space is the number one source of malware (a
                                                                       In this paper, we approach the problem from a different
term that combines “malicious” and “software”), and the ma-
                                                                    angle: reverse engineering the obfuscator from the obfus-
jority of these malware threats come from what is called a
                                                                    cated script samples. Of the massive number of samples
drive-by download. Attackers developed a toolkit, called ex-
                                                                    we collected over 2 years, we propose a novel clustering ap-
ploit kit, that automates the exploitation of client-side vul-
                                                                    proach to identify the evolution of the obfuscator variant,
nerabilities, usually targeting browsers and plugins that a
                                                                    and significantly reduce the manual effort to reverse engi-
website can access through the browser exposed APIs. Ex-
                                                                    neering the obfuscator to an affordable level.
ploit kit packaged all functionalities in 5 stages : entry point,
                                                                       Our work is motivated by the benefit of reverse-engineering
distribution, exploit, infection, and execution, to launch a
                                                                    the obfuscator. Purchasing an obfuscator utilized by the real
∗Sr Staff Security Researcher in IPS Team.                          exploit kit is extremely expensive in the underground mar-
1
  Source Code at                                                    ket, and it may even involve legal issues. This prevents secu-
https://github.com/irobert-tluo/rebuild obfuscator.git              rity community from understanding the other side of the ob-
Online Detection Tool at http://www.jsDarwin.com                    fuscated script. Rebuilding the obfuscator from samples can
                                                                    solve the difficulty of acquiring one in the wild. The rebuilt
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 3 of 10


obfuscators can solve the shortage of exploit kit samples as       adding to the public blacklists [8]. Therefore, all exploit
well. Nearly every exploit kit leverages various evasion tech-     kits implement an obfuscator, which leverage obfuscation
niques (e.g. IP cloaking, DGA), which makes consistently           techniques to deliberately hide the malicious JavaScript pro-
sample collecting quite challenging. Using rebuilt obfusca-        gram.
tors, we can generate unlimited number of samples.
   Reverse engineering an obfuscator is challenging. Unlike
develop an arbitrary obfuscator, reverse engineering an ob-
fuscator is more time consuming since we have to manually
analyze massive samples to derive how the obfuscator works.
However, due to the special functionality of the obfuscator,
which is designed to conceal the purpose and logic of the
code, the obfuscator deliberately obfuscates the malicious
script each time it is requested. Moreover, multiple obfus-
cator variants are active in the wild at the same time. As a
result, from the collected samples, it is extremely difficult to
distinguish which obfuscator variant generates a given sam-
ple. A feasible approach is required to identify an obfuscator
variant and cluster samples in a way that the samples within
the same group are generated by the same obfuscator vari-
ant. In addition, the samples in each cluster should be as
similar as possible to facilitate manual reverse engineering
of the obfuscator.
   This paper makes the following contributions: (1) New
Angle: Based on our knowledge, this research is the first at-                   Figure 1: Overview of Obfuscator.
tempt to systematically rebuild the obfuscator from the ob-
                                                                      From the released source code of exploit kits, we observe
fuscated samples. (2) New Techniques: We developed a new
                                                                   that the design of an obfuscator involves two components:
evolution-based hierarchical clustering algorithm to identify
                                                                   template and engine. Since obfuscators need a convenient
obfuscator variants. (3) Implementation: We implemented
                                                                   way to generate HTML and JavaScript dynamically, they
our design and shared our implementation with the security
                                                                   rely on a template to define the static parts of the desired
community.
                                                                   output, as well as, special syntax describing how dynamic
                                                                   content will be integrated. The engine construct the dy-
2.   BACKGROUND                                                    namic content (usually a randomized data) and feed it to
  We begin with an example of obfuscator and obfuscation           the template to generate the output. Figure 2 illustrates
techniques that gives a high-level overview of how obfuscator      a snippet of obfuscator code from Nuclear exploit kit [15,
works.                                                             16]. One of the key step to reverse engineering an obfusca-

2.1 Obfuscation Techniques
   Examining the samples we collected in detail, we find that
there are three major obfuscation techniques used by obfus-
cator. (1) Randomization Obfuscation: An obfuscator may
randomly insert or modify some elements of the JavaScript
program without changing the semantics of the codes, such
as whitespace, comments, variable names, function names
randomization. They may also change the order of function
declarations. (2) Constant Value Obfuscation: An obfusca-
tor utilizes the bracket notation to access a property of an
object (e.g. String[”fromCharCode”]). However, they con-
struct the property names at runtime as the computation
result of other variables or constants. String manipulation           Figure 2: Nuclear Exploit Kit Obfuscator Example.
is the most common used technique (e.g. s=”from” + ”Char”
+ ”Code”; String[s]; ). (3) Encoding Obfuscation: An ob-           tor is to identity which part of the sample are generated by
fuscator may encode malicious payloads into escaped ASCII          the template and which part are generated by the engine.
characters, unicode, hexadecimal format or even customized         In order to perform the previous step, we need to distin-
representation. They put the encoded malicious payloads            guish whether two samples come from the same variants. In
and implement the decoding algorithm as the part of the            the rest of the paper, we will discuss the method to auto-
script. The script unpack the encoded payloads and launch          matically retrieve the obfuscator template and reduce the
the attack.                                                        number of samples in order to manually reverse-engineering
                                                                   an obfuscator engine.
2.2 Obfuscator                                                       Figure 1 only shows one level of the obfuscation iterations.
   To evade manual analysis, browser emulators, or antivirus       An exploit kit normally obfuscates the payload several times.
detection, adversaries craft their code while remaining effec-     For example, the output of the first level obfuscation will be
tive at exploiting regular users. This keeps the malicious         used as the input of the second level. In this work, we will
pages for a longer period of time ”under the radar” before         only demonstrate how to reverse engineering the first level,
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 4 of 10


however our approach can be applied to any level in theory       Obfuscator upgrades to a new version normally involves ma-
since the obfuscator design at each level is quite similar to    jor changes on the obfuscator side (e.g. new encoding mech-
each other.                                                      anism) and it leads to a different unpacker template which
                                                                 at least takes half of the obfuscated page. On the contrary,
2.3 Challenges                                                   an obfuscator variant upgrade causes less impact.
  We face several challenges in reverse-engineering the ob-
fuscator:                                                        3.2 JavaScript Normalization
  C1: Code Complexity. Each obfuscated page has more                We propose to analyze the structure of the JavaScript
than hundread lines of code, which also contain a lot of ran-    code rather than the source code itself. The rationale be-
dom variables inside. This challenge makes it very hard to       hind normalization is to abstract away randomized informa-
identity which part of the sample are generated by template      tion from the obfuscated source code that are irrelevant to
and which part are generated by the engine.                      the template of obfuscator. As we explained, the obfuscator
  C2: Data Complexity. Our sample data set contains              engine generates random variable names and garbage data
more than 20,000 samples over 2 years period. There also         that does not change the syntax of the script (e.g. whites-
may be different versions or variants mixed together at the      pace, comments).
same time. This challenges make it even harder to do the
reverse engineering for the obfuscator.
  Despite all the challenges involve, reverse engineering ob-
fuscator would be great help to the researcher/engineer to
better understanding and track the evolution of exploit kit

3.   OUR APPROACH
   In this section, we discuss how we leverage the normal-
ization technique and clustering algorithm to minimize the
manual effort when reproducing obfuscators from samples.                 Figure 4: JavaScript Normalization Example.
                                                                   In order to filter out the randomized data from the obfus-
3.1 Overview                                                     cated script, we propose to normalize the script. We utilize
   Figure 3 shows the overview of our approach. First we         a JavaScript lexer to parse the source code and tokenize it
normalize the JavaScript code to abstract away superficial       into a sequence of tokens. For each type of token, we map it
obfuscation and significantly reduce the number of samples       to one unique character. Then we construct the normalized
with unique code structure. Then we leverage hierarchical        script by concatenating all of the characters together. As
clustering model to cluster the samples so that samples in       Figure 4 shows, keyword function and return will be con-
each cluster are generated by the same obfuscator version or     verted to character F and R; symbol I represents any vari-
variant. We utilize different merge criterions to incorporate    able or identifier regardless of its value; we keep the original
sample to cluster when we identify obfuscator version and        content for punctuations (e.g. bracket, comma).
variant. These criterions are adopted to simulate the evolu-
tion of the obfuscator version or variant during clustering.     3.3 Normalized Samples
Therefore, the cluster result reflects the evolution of an ob-
fuscator. We demonstrate how our approach works using            Statistics. In conducting our analysis, we found out that
the exploit kit samples we have collected in the wild. The       the number of unique sample is significantly reduced after
data we collected from both public blogs/websites [17] and       normalization. Table 1 previews our result. For example,
malicious or compromised servers.                                among the 7834 Angler examples we have collected, we only
                                                                 identify 613 unique normalized script. In other words, the
                                                                 rest of them share the identical code structure but with ran-
                                                                 domized content (e.g. variable names).

                                                                  Family          Angler    Nuclear    Rig     KaiXin    Fiesta
                                                                  TOTAL #         7834      1303       1793    10291     79
                                                                  UNIQUE #        613       107        344     1543      48

                                                                          Table 1: Statistics on Normalized Samples

                                                                    We believe that such massive percentage of identical exploit-
                                                                 kit samples can be leveraged by security researchers. There-
            Figure 3: Overview of our approach                   for, we further investigated the duplicated normalized sam-
                                                                 ples. We observed that the majority of them are collected
   We defined some terms we used in this paper to describe       within a short span of time, as described in Figure 6. For
obfuscator evolution. We define an obfuscator version when       example, of the samples from Nuclear family, 91.2 percent
it changes its template (either EVAL template or Unpack          of the samples share the same script structure. The chance
template) and an obfuscator variant when it changes its          to find an identical normalized sample off by a day drops to
engine logic. The major difference between this two types of     77.2 percent. For samples collected one week apart, there is
obfuscator mutation is the impact on the obfuscated code.        only 20 percent chance to find an identical sample.
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 5 of 10




                (a) Angler version 1                     (b) Angler version 3                   (c) Nuclear version 5

                               Figure 5: Pairwise Sample Similarity Distribution Angler Varient


                                                                      Flat vs Hierarchical.        Obviously, clustering algorithm
                                                                      is our best solution to solve the problem. There are two
                                                                      major types of clustering model: flat and hierarchical. Flat
                                                                      model is simple and efficient, but it has several drawbacks.
                                                                      Algorithms in flat model, such as the most popular one K-
                                                                      Means, require a predefined number K as the input which
                                                                      is the number of clusters. This K can be interpreted as the
                                                                      number of obfuscator version in our case. However, it is
                                                                      hard to predict the number of obfuscator version from the
                                                                      samples and it is actually one of the question we wants to
                                                                      answer in our research.
                                                                         Therefore, we adopt hierarchical clustering model. Unlike
                                                                      the unstructured result returned by flat model, the result
Figure 6: Percentage of Duplicated Normalized Samples
                                                                      from the hierarchical model conveys the structure informa-
within N days sapn
                                                                      tion. The result can be visualized as a dendrogram, which is
                                                                      a tree diagram to illustrate the arrangement of the clusters.
Similarity. Due to the heavy obfuscation used by exploit-
                                                                      A predefined threshold can be used to cut the dendrogram
kits, the similarity score between the source code of two sam-
                                                                      into subtrees and the leaves in each subtree is a cluster.
ples is quite low. We have described how to identify scripts
with identical code structure using normalization. We can      Threshold. A dendrogram allows us to adjust the thresh-
also compare the similarity of the structure of scripts.       old in order to find the best one to identify obfuscator version
   Since normalized script reflects the structure of the script,
                                                               and variant. We utilize agglomerative (bottom-up) approach
we can leverage sequence or string similarity algorithm to     to build the dendrogram for each exploit kit family. To mea-
measure the closeness of scripts in term of their structure.   sure the threshold, we manually analyzes a couple of samples
We derive a similarity score from Levenshtein Edit Distance    and marked whether the samples come from the same ob-
which stays in interval [0, 1] using the following formula:    fuscator version and obfuscator variants. These samples will
                                                               be clustered into different places in the dendrogram after we
                                     EditDist(norm1, norm2)    ran the algorithm. We use the marked samples as an anchor
SimScore(norm1, norm2) = 1−
                                   max(len(norm1), len(norm2)) to find the proper threshold.
                                                                  The advantage of hierarchical clustering model model is
3.4 Cluster Samples by Their Obfuscator                        that we can measure the threshold. The threshold reflects
   Due to the lack of knowledge on exploit kit, we are not     the nature of how an obfuscator evolves, and it is unlikely to
capable of collecting samples along with obfuscator infor-     be dramatically changed as time goes by (our result spans 2
mation. Currently, researchers tend to manually analyze a      years). However, the number of new obfuscator versions or
large amount of samples and identify different variants. This  variants will definitely increase over time, and we are unable
process is time-consuming and not reliable since there is not  to know it.
a clearly rule to define new variants. Leveraging the nor-        Based on our experiment, to identify a new obfuscator
malization techniques, we significantly reduces the number     version, we believe the threshold needs to between 0.4 and
of unique samples. Since we only filter out the superficial    0.5. Since an obfuscator is designed to conceal the purpose
differences in the scripts (e.g. random variable names), the   and logic of the code, the obfuscator deliberately make it
number of unique normalized samples is still quite large for   as different from another at each time the malicious script
manual analysis. In order to reverse engineering obfuscators,  is generated. The evolution of an obfuscator (e.g. vari-
we need to reduce the number of samples to an affordable       ant with new obfuscation algorithm) happens to lead to the
level. It requires us to group the samples in such a way that  same effect. Although both behaviours could be the expla-
samples in the same group are generated from the same ob-      nation of script structure change, we noticed that the latter
fuscator variant. We then analyze samples within each group    reason leads to a much significant impact on the changes of
and reverse engineering each obfuscator variant.
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 6 of 10




                                      Figure 7: Evolution of Angler Obfuscator Version 1


the script structure. Moreover, obfuscator normally changes      larity. It does not mean our hierarchical clustering algorithm
a large portion of itself (e.g. adopting new data obfusca-       is wrong but the feature of the samples.
tion algorithms) to make a new variant. This portion (e.g.          The evolution of the obfuscator variant leads to such a di-
unpacker/decoder code) is more than 50% of the malicious         verse script structures among the samples generated by the
script. Therefore, our experiment result is reasonable.          same obfuscator version. Since for certain obfuscator ver-
   To identify a new obfuscator variant, the threshold can       sion, it evolves its obfuscator engine logic to perform poly-
be set between 0.8 and 0.9. Each variant only makes mi-          morphism. The evolution of obfuscator variant are irregular.
nor change on its previous version when evolving, and most       Due to the dynamic feature of JavaScript, attackers can eas-
of modification is to upgrade its engine logic. For example,     ily make a new variant with an arbitrary. We monitor the
the previous variant (say 1.1) engine utilizes concat-based      samples generated by the Angler obfuscator version 1 which
approach to construct sensitive function name ‘eval’ (e.g.       is active from 2014 to 2016. This obfuscator version keeps
a=‘ev’+‘al’;); and the next variant (say 1.2) engine switch      evolving, and so far it has 11 variants. We observe that each
to replace-based approach a=‘e*al’. replace(‘*’,‘v’);. Com-      of the variant utilizes different obfuscation implementations
paring the randomization from the obfuscator engine, the         to construct the sensitive API name fromCharCode, which is
variant changes has a litter more impact on the script struc-    a key method of String object to unpack payload. Figure 7
ture. This is because polymorphism generated by obfuscator       shows the evolution of obfuscator variants in term of their
engine normally under certain range (e.g. number of unused       way to construct string fromCharCode.
garbage variable declaration is in a predefined range). On          The fromCharCode example and our within-cluster statis-
the other hand, minor obfuscation technique upgrade may          tics imply a fact that, with the obfuscation variant evolution,
comes from developer’s random thought that are much ir-          the samples changes dramatically. It is possible that samples
regular.                                                         with similarity score less than 0.2 can be grouped into same
                                                                 cluster. It means security researchers has to keep track of
Within-Cluster Similarity.          We measure the pairwise      all of the variants in order to name a new version or variant
similarity score among samples within each cluster. We find      correctly. If they miss the samples for a period of time, even
out that the majority of samples within each cluster (for        for a week, they may name a new variant which should be
obfuscator version) are not similar to each other. Figure 5      an continuation of existing variant. However, our approach
depicts the distribution of the pairwise similarity score for    can solve this problem.
samples generated by Angler version 1, Angler version 3 and
Nuclear version 7. The horizontal axis represents the sim-       Life Cycle of Obfuscator Version and Variant. Al-
ilarity score and the vertical axis represents the number of     though the main purpose of our approach is to reproduce ob-
sample pairs has certain similarity score. We choose them        fuscator, it can also be used to identify the life cycle of obfus-
because these obfuscator versions last for a relatively longer   cators. Since prior reports always leverage the browser/plugin
time and the number of samples we collected for each clus-       vulnerability targeted by the payload to identify exploit kit
ter is large. The majority of the similarity score is in the     changes, we will show the mutation of exploit kit from the
range from 0.25 to 0.55. A good clustering model pursues         evolution of its obfuscator. We use threshold 0.43 to iden-
high within-clustering similarity and low inter-cluster simi-    tify obfuscator version and use threshold 0.81 to identify
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 7 of 10


obfuscator variant. We applied our approach on the sample           trolled environment (sandbox). It modified SpiderMonkey,
we collected in real-world and draw a timeline to show the          Mozilla’s JavaScript engine, to monitor the behavior of JavaScript
life cycle of each obfuscator.                                      programs during the runtime. More specifically, ADSandbox
   Figure 8 depicts the timeline of obfuscator version for 5        intercepts access to every JavaScript object at each time
exploit kit families from 2014 to 2016, and Figure 9 illus-         and log it. By applying predefined heuristics (e.g. regu-
trates the timeline of obfuscator variant. Each line in both        lar expressions for pattern match) on the resulting logs, the
figures represents an individual obfuscator version, and each       system can detect malicious behaviors.
block in Figure 9 represents an obfuscator variant.                    Zozzle [3] is a static JavaScript malware detector that is
   Different exploit kit family has a diverse life cycle of their   fast enough to be used in a browser. Zozzle utilized the
obfuscators. Nuclear exploit-kit has constantly evolved from        browser to extract features from JavaScript AST for both
2009. The life cycle of its obfuscator version has an unique        benign and malicious training set. It applied machine learn-
pattern, non-overlapping. It means one obfuscator version           ing approach to build the Bayesian classifier model. One of
died right after a new version get deployed to the server.          the shortcoming of Zozzle is that it highly depends on the
Obfuscators in the rest of the exploit kit families all has         feature robustness of the knowledge model. For the exploit
multiple version active in parallel. It is not common that          kit scenario,
multiple obfuscator variant running at the same time, but
we do detect that it is the case for KaiXin exploit kit ob-         Environment Detection in Malicious JavaScript Ma-
fuscator version 1. Angler exploit-kit is the most popular          licious script will try to fingerprint the browser and OS en-
and complicated exploit kit. But it actually has less num-          vironment, and it will launch the attack only if the environ-
ber of obfuscator version and variant (Figure 9a). Couple of        ment is vulnerable (e.g. launch attack on IE vulnerability
obfuscator versions are active at the same time, especially         only if the browser is IE with specific version). If the envi-
during the forth quarter of 2015 we collected samples from 4        ronment is not matched, malware will run the benign code
obfuscator versions. This is may be one of the reasons that         instead. Rozzle [20] focuses on using Symbolic Execution
people believe it is complex.                                       as a way to explore multi-path execution to improve both
   Another interesting observation is that, our result matches      static and runtime JavaScript detection.
the fact how exploit kit evolved. According to the report           Obfuscation Detection          The paper, Caffeine Monkey
from website WebSense [18], nuclear pack completely replace         [21], executes suspicious JavaScript code in a sandbox and
the older version to a new version at December 2014. And            recorded the count of each function calls. It marks the script
our timeline reflect that the obfuscator also upgraded to a         as malicious If the percentage of specific function calls is
new version.                                                        above a predefined threshold. This paper is the first one to
3.5 Rebuild Obfuscator                                              formally address the problem of obfuscation.
                                                                       Likarsh etc. [2] propose to apply machine learning to the
   Leveraging our clustering algorithm, we cluster samples
                                                                    features of obfuscated malicious JavaScript. They extract 65
that generated by a same obfuscator variant into a group.           features in this paper, which include keywords and symbols
Since the number of unique normalized samples in each group         from static and dynamic analysis. They also apply multiple
is quite small. By comparing the common structure of the            models to do the classification.
samples in the same group, we can easily rebuild the tem-              Lu and Debray [22] propose to automatically de-obfuscate
plate used by the obfuscator. For the variable or string
                                                                    JavaScript code, generate the simplified version of it but
whose name or value is randomly mutated, they are server-
                                                                    preserve the semantic as well. They utilize the dynamic
side variable in the template (e.g. $varp[11]). Otherwise, it       slicing algorithm to mark instructions that are relevant to
is the fixed content in the template (e.g. ‘.length > 0)’). The     the malware logic.
last step is to rebuild the obfuscator logic. It is not hard to
reverse engineering the decoding mechanism and implement
an encoder. All of these can be easily done since our algo-         6. ACKNOWLEDGMENTS
rithm cluster the number of samples to an affordable level            We would like to thank Xin Ouyang and Wei Xu of Palo
(average around 15 samples and extremely similar).                  Alto Networks Inc for their support on this project and
                                                                    Rongbo Shao of Palo Alto Networks Inc for collecting ex-
4.   EVALUATION                                                     ploit kit samples.
   We evaluate our cluster result in two ways. Due to the lack
of information related evolution of obfuscator, we cannot ex-       7. REFERENCES
actly measure our result. Alternatively, we give the timeline
of obfuscator version/variant to the security researchers in         [1] De Maio, G., Kapravelos, A., Shoshitaishvili, Y.,
our company who focus on exploit kit coverage for several                Kruegel, C., and Vigna, G., 2014. “Pexy: The other
years. Based on their expert knowledge, they believe that is             side of exploit kits”. In International Conference on
how the obfuscator evolved. We also manually analyzed 50                 Detection of Intrusions and Malware, and
samples and marked the ones from the same obfuscator ver-                Vulnerability Assessment, Springer, pp. 132–151.
sion and variant. We checked them in the overall clustering          [2] Likarish, P., Jung, E., and Jo, I., 2009. “Obfuscated
result, and found out that only 2 of them are misplaced.                 malicious javascript detection using classification
                                                                         techniques.”. In MALWARE, Citeseer, pp. 47–54.
5.   RELATED WORK                                                    [3] Curtsinger, C., Livshits, B., Zorn, B. G., and Seifert,
                                                                         C., 2011. “Zozzle: Fast and precise in-browser
Generic Malicious JavaScript Detection ADSand-                           javascript malware detection.”. In USENIX Security
box [19] proposes to execute suspicious JavaScript in a con-             Symposium, pp. 33–48.
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 8 of 10




                                                 (a) Angler Exploit Kit




                                                 (b) Nuclear Exploit Kit




                                                   (c) Rig Exploit Kit




                                                 (d) KaiXin Exploit Kit

                                 Figure 8: Life-Cycle of Exploit Kit Obfuscator version


[4] Xu, W., Zhang, F., and Zhu, S., 2013. “Jstill: mostly           analysis for the detection of malicious documents”. In
    static detection of obfuscated malicious javascript             Proceedings of the Fourth European Workshop on
    code”. In Proceedings of the third ACM conference on            System Security, ACM, p. 4.
    Data and application security and privacy, ACM,             [7] Canali, D., Cova, M., Vigna, G., and Kruegel, C.,
    pp. 117–128.                                                    2011. “Prophiler: a fast filter for the large-scale
[5] Cova, M., Kruegel, C., and Vigna, G., 2010.                     detection of malicious web pages”. In Proceedings of
    “Detection and analysis of drive-by-download attacks            the 20th international conference on World wide web,
    and malicious javascript code”. In Proceedings of the           ACM, pp. 197–206.
    19th international conference on World wide web,            [8] Kapravelos, A., Shoshitaishvili, Y., Cova, M., Kruegel,
    ACM, pp. 281–290.                                               C., and Vigna, G., 2013. “Revolver: An automated
[6] Tzermias, Z., Sykiotakis, G., Polychronakis, M., and            approach to the detection of evasive web-based
    Markatos, E. P., 2011. “Combining static and dynamic            malware”. In Presented as part of the 22nd USENIX
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 9 of 10




                                        (a) Angler Exploit Kit




                                        (b) Nuclear Exploit Kit




                                          (c) Rig Exploit Kit




                                        (d) KaiXin Exploit Kit




                                        (e) Fiesta Exploit Kit

                     Figure 9: Life-cycle of Minor version of Obfuscator variants
Case 0:20-cv-60416-RS Document 1-30 Entered on FLSD Docket 02/26/2020 Page 10 of 10


       Security Symposium (USENIX Security 13),
       pp. 637–652.
 [9]   Stock, B., Livshits, B., and Zorn, B., 2015. “Kizzle: A
       signature compiler for exploit kits”. In International
       Conference on Dependable Systems and Networks.
[10]   Taylor, T., Hu, X., Wang, T., Jang, J., Stoecklin,
       M. P., Monrose, F., and Sailer, R., 2016. “Detecting
       malicious exploit kits using tree-based similarity
       searches”. In Proceedings of the Sixth ACM
       Conference on Data and Application Security and
       Privacy, ACM, pp. 255–266.
[11]   Jones, J., 2012. “The state of web exploit kits”.
[12]   Oliver, J., Cheng, S., Manly, L., Zhu, J., Dela Paz, R.,
       Sioting, S., and Leopando, J., 2012. “Blackhole exploit
       kit: A spam campaign, not a series of individual spam
       runs”. Trend Micro Incorporated Research Paper,
       pp. 1–19.
[13]   Howard, F., 2012. “Exploring the blackhole exploit
       kit”. Sophos White Paper.
[14]   Xu, W., Zhang, F., and Zhu, S., 2012. “The power of
       obfuscation techniques in malicious javascript code: A
       measurement study”. In Malicious and Unwanted
       Software (MALWARE), 2012 7th International
       Conference on, IEEE, pp. 9–16.
[15]   Blog, W. S. L., 2016. Happy nucl(y)ear - evolution of
       an exploit kit. http://blog.checkpoint.com/wp-content/
       uploads/2016/04/Inside-Nuclear-1-2.pdf .
[16] Research, S., 2015. Rig exploit kit - diving deeper into
       the infrastructure. https://www.trustwave.com/Resources
       /SpiderLabs-Blog/RIG-Exploit-Kit-%E2%80%93
       -Diving-Deeper-into-the-Infrastructure/ .
[17] Duncan, B. Malware traffic analysis.
     www.malware-traffic-analysis.net.
[18] Research, C. P. T. I. ., 2016. Inside nuclear’s core:
     Analyzing the nuclear exploit kit infrastructure.
     http://community.websense.com/blogs/securitylabs/
     archive/2015/01/15/evolution-of-an-exploit-kit
     -nuclear-pack.aspx .
[19] Dewald, A., Holz, T., and Freiling, F. C., 2010.
     “Adsandbox: Sandboxing javascript to fight malicious
     websites”. In Proceedings of the 2010 ACM
     Symposium on Applied Computing, ACM,
     pp. 1859–1864.
[20] Kolbitsch, C., Livshits, B., Zorn, B., and Seifert, C.,
     2012. “Rozzle: De-cloaking internet malware”. In 2012
     IEEE Symposium on Security and Privacy, IEEE,
     pp. 443–457.
[21] Feinstein, B., Peck, D., and SecureWorks, I., 2007.
     “Caffeine monkey: Automated collection, detection
     and analysis of malicious javascript”. Black Hat USA.
[22] Lu, G., and Debray, S., 2012. “Automatic
     simplification of obfuscated javascript code: A
     semantics-based approach”. In Software Security and
     Reliability (SERE), 2012 IEEE Sixth International
     Conference on, IEEE, pp. 31–40.
